745 N.W.2d 785 (2008)
In re ESTATE OF David J. TRUITT, Deceased.
Beth Kienitz, Personal Representative of the Estate of David J. Truitt, Petitioner-Appellee,
v.
Carol J. Eisenzoph, Respondent-Appellant.
Docket No. 135260. COA No. 269807.
Supreme Court of Michigan.
March 24, 2008.
On order of the Court, the application for leave to appeal the October 4, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.